DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 and 2/04/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US Patent Publication Number 2015/0369668 A1) in view of Shiragami (US Patent Publication Number 2016/0236968 A1).
Watabe teaches, as claimed in claim 1, an optical cap component (See Figure 26) comprising: a window member (29W) formed of a lens-shaped infrared transmitting glass (.para. [0217]); and a cap member (29) including a cylindrical sidewall portion having openings (29C) on both a distal end side and a base end side (“Openings on both sides”), wherein the window member is fixed to the cap member by a bonding material (.para. [0350]), wherein the window member (29w) is fixed to cover the opening on the distal end side of the cap member, Watabe fails to teach wherein the bonding material contains 50 to 100% by volume glass powder and 0 to 50% by volume refractory filler powder. In a related art, Shiragami teaches wherein the bonding material contains 50 to 100% by volume glass powder and 1 to 50% by volume refractory filler powder (.para. [0013]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe, with the bonding material, as taught by Shiragami, for the purpose of providing 
Watabe teaches, as claimed in claim 6, Watabe teaches, as claimed in claim 9, wherein an antireflection film is formed on a surface of the window member (.para. [0658]).
Watabe teaches, as claimed in claim 11, wherein the cap member (29) includes an end wall portion continuing into a distal end of the sidewall portion and the opening is provided in a center of the end wall portion (“Openings on both sides”).
Watabe teaches, as claimed in claim 12, wherein a proportion of a diameter of the opening in the end wall portion to an inside diameter of the sidewall portion is 10% or more (see Figure 26 and .para. [0655]).
Watabe teaches, as claimed in claim 13, further comprising a flange portion (see the bottom of element 29) extending radially outward on the base end side of the sidewall portion (see Figure 26).
Watabe teaches, as claimed in claim 14, an optical sensor (.para. [0013]).
Watabe fails to teach, as claimed in claim 15, fails to teach the refractory filler powder is zirconium phosphate. Shiragami teaches the refractory filler powder is zirconium phosphate. (.para. [0064]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiraami, with the bonding material, as taught by Shiragami, for the purpose of providing increases the mechanical strength of a sealing layer while reducing the thermal expansion coefficient of the sealing material (.para. [0031]).



Claims 2-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US Patent Publication Number 2015/0369668 A1) in view of Shiragami (US Patent Publication Number 2016/0236968 A1) and in further view of Tomoko (JP Patent Publication Number 2015/151300 A).
Watabe and Shiragami fails to teach, as claimed in claim 2, wherein the infrared transmitting glass is a tellurite-based glass. In a related endeavor, Tomoko teaches wherein the infrared transmitting glass is a tellurite-based glass (.para. [0008]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the tellurite-based glass, as taught by Tomoko, for the purpose of providing infrared sensor that can be vitrified without containing a compound harmful to the environment, and exhibits high light transmittance from the visible region to the mid-infrared region (.para. [0007]).
Watabe fails to teach, as claimed in claim 3, wherein the tellurite-based glass contains, as a composition in terms of % by mole, 30 to 90% TeC>2, 0 to 40% ZnO, 0 to 30% RO (where R represents at least one selected from among Mg, Ca, Sr, and Ba), and 0 to 30% R2O (where R' represents at least one selected from among Li, Na, and K). In a related endeavor, Tomoko teaches wherein the tellurite-based glass contains, as a composition in terms of % by mole, 30 to 90% TeC>2, 0 to 40% ZnO, 0 to 30% RO (where R represents at least one selected from among Mg, Ca, Sr, and Ba), and 0 to 30% R2O (where R' represents at least one selected from among Li, Na, and K) (See Table 1).

Watabe fails to teach, as claimed in claim 4, wherein the infrared transmitting glass has a maximum transmittance of 50% or more in a wavelength range of 1 to 6 pm when having a thickness of 1 mm. In a related endeavor, Tomoko teaches wherein the infrared transmitting glass has a maximum transmittance of 50% or more in a wavelength range of 1 to 6 pm when having a thickness of 1 mm (Table 1). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the tellurite-based glass, as taught by Tomoko, for the purpose of providing  infrared sensor that can be vitrified without containing a compound harmful to the environment, and exhibits high light transmittance from the visible region to the mid-infrared region (.para. [0007]).
Watabe and Shiragami fails to teach, as claimed in claim 7, wherein the bonding material contains 50 to 100% by volume glass powder and 0 to 50% by volume refractory filler powder. In a related endeavor, Tomoko teaches herein the bonding material contains 50 to 100% by volume glass powder and 0 to 50% by volume refractory filler powder halogen (.para. [0090]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by 
Watabe fails to teach, as claimed in claim 8, the glass powder is substantially free of PbO and halogen. In a related endeavor, Tomoko teaches the glass powder is substantially free of PbO and halogen (.para. [0090]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the tellurite-based glass, as taught by Tomoko, for the purpose of providing   infrared sensor that can be vitrified without containing a compound harmful to the environment, and exhibits high light transmittance from the visible region to the mid-infrared region (.para. [0007]).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable Watabe (US Patent Publication Number 2015/0369668 A1) in view of Shiragami (US Patent Publication Number 2016/0236968 A1) and in further view of Fu Jie (JP Patent Publication Number 2016/088761).
Watabe and Shiragami fail to teach, as claimed in claim 5, wherein the infrared transmitting glass has a coefficient of thermal expansion of 250 x 10-7/°C or less in a range of 0 to 300°C. In a related endeavor Fu Jie teaches  wherein the infrared transmitting glass has a coefficient of thermal expansion of 250 x 10-7/°C or less in a range of 0 to 300°C (.para. [0065]).

Watabe and Shiragami fail to teach, as claimed in claim 9, wherein the infrared transmitting glass has a coefficient of thermal expansion of 250 x 10-7/°C or less in a range of 0 to 300°C. In a related endeavor Fu Jie teaches  wherein the infrared transmitting glass has a coefficient of thermal expansion of 250 x 10-7/°C or less in a range of 0 to 300°C (.para. [0065]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the infrared transmitting glass, as taught by Fu Jie, for the purpose of providing   a way to reduce cracks and cracks of glass at the time of press molding (.para. [0009]).
	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable Watabe (US Patent Publication Number 2015/0369668 A1) in view of Shiragami (US Patent Publication Number 2016/0236968 A1) and in further view of Taketami (JP Patent Publication Number 2005132650 A).
Watabe fails to teach, as claimed in claim 16, wherein the glass powder is made of silver phosphate-based glasses. In a related art, Taketami teaches wherein the glass powder is made of silver phosphate-based glasses.(.para. 8).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        18 June 2021
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872